Larca v BJ's Wholesale Club (2021 NY Slip Op 05242)





Larca v BJ's Wholesale Club


2021 NY Slip Op 05242


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


829 CA 20-01196

[*1]MICHELLE LARCA, PLAINTIFF-RESPONDENT,
vBJ'S WHOLESALE CLUB, DEFENDANT-APPELLANT. 


GOLDBERG SEGALLA LLP, SYRACUSE (AARON M. SCHIFFRIK OF COUNSEL), FOR DEFENDANT-APPELLANT.
LAW OFFICES OF C. SAMUEL BEARDSLEY, NEDROW (C. SAMUEL BEARDSLEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Onondaga County (Joseph E. Lamendola, J.), entered September 4, 2020. The order, among other things, denied defendant's motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 25, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court